DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.

Allowable Subject Matter
Claims 1-2, 5-7 and 9-10 are allowed over the “closest” prior art of record .
The following is an examiner’s statement of reasons for allowance: the prior art, neither teaches nor render obvious the method of preparing a lithium electrode as recited in the instant claims. In particular, the order of process steps S1 to S4. The closest prior art of record Mikhaylik, teaches forming a release layer on a first surface of a substrate (paragraph [0040]) (partially corresponds to S1), forming a protective layer on the release layer formed on the first surface (paragraph [0040] (corresponds to S2), forming a lithium metal on the protective layer (paragraph [0040], [0104]) (corresponds to S4), and transferring the lithium metal layer with the protective layer on a current collector (paragraph [0119]). However, Mikhaylik does not teach the specifics of forming a release layer on a second surface of the substrate and winding a structure formed by subsequently laminating the substrate, the protective layer and the lithium metal layer and then transferring the structure a current collector using a roll press for the lithium metal layer of the structure to be on the current collector.
In light of the above, claims 1-2, 5-7 and 9-10 are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723